               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MATTHEW LANSFORD                                                       PLAINTIFF

v.                                               CAUSE NO. 1:18cv359-LG-RHW

LEGAL SERVICES CORPORATION,
a Federal Corporation; MISSISSIPPI
CENTER FOR LEGAL SERVICES, a
Mississippi Corporation; BARBARA
BROWN, Individually; and SAM
BUCHANAN, Individually                                              DEFENDANTS

              ORDER GRANTING MOTION TO DISMISS FILED
               BY BARBARA BROWN AND SAM BUCHANAN

      BEFORE THE COURT is the [7] Motion to Dismiss filed by the defendants,

Barbara Brown and Sam Buchanan, in this employment discrimination lawsuit.

The pro se plaintiff, Matthew Lansford, did not file a response in opposition to the

Motion. After reviewing the submissions of the parties, the record in this matter,

and the applicable law, the Court finds that the Motion to Dismiss should be

granted.

                                  BACKGROUND

      A temporary employment agency that is not a party to this lawsuit assigned

Lansford, a white male, to work as a legal secretary/paralegal at Mississippi Center

for Legal Services (“MCLS”) in Gulfport, Mississippi, and he worked in that capacity

for fourteen months. MCLS eventually began accepting applications to

permanently fill Lansford’s position. Lansford applied, but he was not granted an

interview for the position. He claims that all the applicants who were interviewed
are female, and the individual who was initially offered the position was the only

African-American applicant for the position. After the African-American candidate

turned down the position, MCLS hired another female for the position. Lansford

filed this lawsuit against Legal Services Corporation, MCLS, and MCLS employees

Barbara Brown and Sam Buchanan, alleging that he was denied the opportunity to

interview for the position due to his race and/or gender in violation of Title VII.

Brown and Buchanan filed the present Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6).

                                     DISCUSSION

       To satisfy the requirements of Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Title VII prohibits an employer from

discriminating against “any individual . . . because of such individual’s race, color,

religion, sex, or national origin . . . .” 42 U.S.C. § 2000e-2(a). The statute defines

“employer” as “a person engaged in an industry affecting commerce who has fifteen

or more employees.” 42 U.S.C. §§ 2000e(b), 2000e-2. Individual employees cannot

be held liable under Title VII. Muthukumar v. Kiel, 478 F. App’x 156, 158 (5th Cir.

2012) (citing Smith v. Amedisys Inc., 298 F.3d 434, 448 (5th Cir. 2002)). Therefore,

Lansford cannot maintain Title VII claims against Brown and Buchanan, and his

claims against them must be dismissed with prejudice.




                                           -2-
      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [7] Motion to

Dismiss filed by the defendants, Barbara Brown and Sam Buchanan, is

GRANTED. Matthew Lansford’s claims against Barbara Brown and Sam

Buchanan are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 15th day of February, 2019.


                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -3-
